DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20. are directed to monitoring drug adherence and to generate event probabilities indicating likelihoods of one or more adverse events, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-17 are directed to a system, claims 18 and 19 are directed to a method including at least one step, claim 20 is directed to a non-transitory computer readable storage medium impressed with computer program instructions executed on a processor.  Accordingly, the claims fall within the four statutory categories of inventions (a machine, a process and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claims 1, 18, and 20, the claims comprising:
an optical character recognition engine configured to process at least one image that depicts data characterizing medication-under-analysis, and generate raw text identifying at least a name of the medication-under-analysis;

a name entity recognition engine configured with ontology mapping logic to attribute the name of the medication-under-analysis to at least one family of medication, and generate at least one attributed medication name, wherein the ontology mapping logic is configured to aggregate alternative names of a same medication into a family of medication;
a data augmenter engine configured to supplement the attributed medication name with a plurality of multiomics channels, and generate an augmented set of channels; and
runtime logic configured to select a drug-specific adverse event mapper from a plurality of drug- specific adverse event mappers based on the attributed medication name, and to process the augmented set of channels through the selected drug-specific adverse event mapper to generate event probabilities indicating likelihoods of one or more adverse events responsive to adherence to the medication-under-analysis.
The above-recited limitations monitor drug adherence and to generate event probabilities indicating likelihoods of one or more adverse events.  This arrangement amounts to managing personal behavior (including social activities, teaching, and following rules or instructions).  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A processor
A non-transitory computer readable storage medium 
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
The remaining dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-17 and 19: These claims recite generally receiving data, image data, health insurance and medical data, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion) and also amounts to an abstract idea of managing personal behavior (including social activities, teaching, and following rules or instructions).

Independent claims 18 and 20: These claims are similar to claim 1 and are therefore rejected for the same reasons as set forth above with regard to claim 1.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [0180], “a non-transitory computer readable medium (CRM) can be loaded with program instructions executable by a processor. The program instructions when executed, implement the computer-implemented method described above. Alternatively, the program instructions can be loaded on a non-transitory CRM and, when combined with appropriate hardware, become a component of one or more of the computer-implemented systems that practice the method disclosed.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.   
Independent claims 18 and 20 and Dependent claims 2-17 and 19 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowable over the prior art made of record and not relied upon but is considered pertinent to applicant's disclosure because these references fail to teach or suggest the following features of claim 1:
	an optical character recognition engine configured to process at least one image that depicts data characterizing medication-under-analysis, and generate raw text identifying at least a name of the medication-under-analysis;
	a name entity recognition engine configured with ontology mapping logic to attribute the name of the medication-under-analysis to at least one family of medication, and generate at least one attributed medication name, wherein the ontology mapping logic is configured to aggregate alternative names of a same medication into a family of medication;
	a data augmenter engine configured to supplement the attributed medication name with a plurality of multiomics channels, and generate an augmented set of channels; and
	runtime logic configured to select a drug-specific adverse event mapper from a plurality of drug- specific adverse event mappers based on the attributed medication name, and to process the augmented set of channels through the selected drug-specific adverse event mapper to generate event probabilities indicating likelihoods of one or more adverse events responsive to adherence to the medication-under-analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Treatment Recommendation System And Method (US 20180330061 A1) teaches a treatment recommendation system includes a computing platform having a hardware processor and a system memory storing a treatment recommendation software code. The treatment recommendation software code receives use case and outcome history data for each of multiple treatments, extracts medical data for subpopulations within a cohort of subjects diagnosed with a condition treatable using the treatments, and transforms the use case and outcome history data and the medial data into value scores corresponding respectively to a value of each of the treatments for treatment of the condition in each subpopulation. The treatment recommendation software code also receives a query for treatment of the condition in a patient identified with one of the subpopulations, forecasts a risk of the condition progressing to an advanced stage for the patient, and generates one or more treatment recommendations for the patient based on the value scores and the risk.
B.	Method for presenting patient related information, involves converting mapping to create unstructured binary data with binary correlation and processing digital deep layer patient profile with machine learning and image processing algorithm (US 20210057106 A1) teaches digital therapeutics directed to patient care specific to a disease for digital therapeutics that implement digital deep layer patient profile. Patient related information is presented by receiving data that includes patient data, lab result data, machine learning calculation data related to the patient, and physician result data. The data is mapped as to intensities, multiple dimensions and time. The mapping is converted to create an unstructured binary data with binary correlations as a digital deep layer patient profile. The digital deep layer patient profile can be processed with machine learning and image processing algorithms.
C.	SYSTEM AND METHOD FOR PATIENT HEALTH DATA PREDICTION USING KNOWLEDGE GRAPH ANALYSIS (US 20220188659 A1) teaches patient health data prediction and analysis which utilizes an automated text mining tool to automatically format ingested electronic health record data to be added to a knowledge graph, which enriches the edges between nodes of the knowledge graph with fully interactive edge data, which can extract a subgraph of interest from the knowledge graph, and which analyzes the subgraph of interest to generate a set of variables that define the subgraph of interest. The system utilizes a knowledge graph and data analysis engine capabilities of the data platform to extract deeper insights based upon the enriched edge data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624